DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending in this application.
Claims 1-6, 9-13, 15, 18 and 19 have been amended by Applicant.
Claim 14 has been cancelled by Applicant.

Response to Arguments
Regarding Claim Rejections - 35 USC § 103, Applicant’s arguments with respect to independent claims 1, 10 and 19 have been considered but are moot .  Amendments to independent claims 1, 10, and 19 change scope of the claims necessitating new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2022 was filed after the mailing date of the Non-Final Rejection on 11/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 10-12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 20170057514 A1) in view of Morris et al. (US 20200193812 A1) in further view of Jang et al. (US 20190171211 A1).

Regarding Claim 1, Toyoda teaches system, comprising one or more computer processors (Toyoda, [0019] “The vehicle…can include one or more processors”); and one or more non-transitory storage media storing instructions which (Toyoda, [0091] “The computer-readable medium may be a computer-readable signal medium or a computer-readable storage medium. The phrase “computer-readable storage medium” means a non-transitory storage medium”), when executed by the one or more computer processors (Toyoda, [0019] “The vehicle…can include one or more processors…“Processor” means any component or group of components that are configured to execute any of the processes described herein or any form of instructions”), cause performance of operations comprising (Toyoda, [0012] “operation of an autonomous vehicle with respect to a multi-stop intersection”): while a first vehicle is operating in an autonomous mode at a multi-way stop intersection (Toyoda, [0007] “operating an autonomous vehicle relative to a multi-stop intersection”, [0012] “multi-stop intersections include all way stops, two-way stops, three-way stops, and/or four-way stops”, Examiner interprets “autonomous vehicle” as first vehicle): obtaining a planned travel path for the first vehicle through the multi-way stop intersection (Toyoda, [0054] “The navigation system…can include one or more mapping applications to determine a travel route for the vehicle”; [0073] “The current travel path of the vehicle…can include passing through the intersection”); detecting, movement of a second vehicle at the intersection (Toyoda, [0076] the vehicle…can detect the environment…such as by using one or more sensors of the sensor system…The vehicle…can detect the presence of other objects in the environment…that are approaching the intersection from a different direction that the vehicle…the vehicle…can detect the first other…and…associated movement”, Examiner interprets “first other vehicle” as second vehicle).
Toyoda does not teach a first vehicle has a highest precedence at the multi-way stop intersection. However, Morris teaches this limitation (Morris, [0008] “The first bid is indicative of a first importance that the autonomous vehicle traverses the intersection”).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include a first vehicle has a highest precedence at the multi-way stop intersection as taught by Morris in order to determine a “turn order of multiple autonomous vehicles and/or querying surrounding autonomous vehicles for cached objects and/or fields of view as part of motion planning” to avoid the vehicles overlapping and collision (Morris, [0026]).

Toyoda does not teach the second vehicle having an expected travel path through the intersection that overlaps the planned travel path of the first vehicle through the intersection, determining that the second vehicle has initiated travel along the expected travel path; and while the second vehicle is in the intersection, instructing, the first vehicle to proceed into the intersection before the second vehicle exits the intersection.  However, Jang teaches these limitations.

Jang teaches the second vehicle having an expected travel path through the intersection that overlaps the planned travel path of the first vehicle through the intersection (Jang, Fig 20B shows the second vehicle-V3 overlapping with the travel path of the first vehicle – V1) , determining that the second vehicle has initiated travel along the expected travel path (Jang, [0098] “the oncoming vehicle V3 is traveling at a position relatively far away from the intersection“); and while the second vehicle is in the intersection ([0096] “the time required for an oncoming vehicle V3 to reach the intersection is referred to as reaching time s1”), instructing, the first vehicle to proceed into the intersection before the second vehicle exits the intersection (Jang , [0096] “when the host vehicle V1 is to turn right at an intersection, the automatic driving characteristic setting unit…determines whether to cause the host vehicle V1…to turn right without stopping…calculates the difference between the reaching time s1 and the reaching time s2 (s1-s2; this is referred to as gap time Δs) and, when the gap time Δs is longer than a preset threshold time (for example, six seconds), the host vehicle V1 turns right at the intersection without stopping).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include the second vehicle having an expected travel path through the intersection that overlaps the planned travel path of the first vehicle through the intersection, determining that the second vehicle has initiated travel along the expected travel path; and while the second vehicle is in the intersection, instructing, the first vehicle to proceed into the intersection before the second vehicle exits the intersection as taught by Jang in order to determine paths of travel which intersect in order to avoid collision.
Regarding Claim 2, Toyoda teaches the system of claim 1, wherein determining the trajectory of the second vehicle (Toyoda, [0074] “The first other vehicle…can be approaching the intersection…traveling in the second direction”, [0075] “the first other vehicle…can come to a stop at the intersection…can come to a stop”, Examiner interprets the “first other vehicle…… approaching the intersection” and “come to a stop at the intersection” as reading on the second vehicle is expected to exit the intersection).

Toyoda does not teach determining that the second vehicle has initiated travel along the expected travel path.  However, Jang teaches this limitation (Jang, Fig 20B shows the second vehicle-V3 overlapping with the travel path of the first vehicle – V1, [0098] “the oncoming vehicle V3 is traveling at a position relatively far away from the intersection“).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include determining that the second vehicle has initiated travel along the expected travel path as taught by Jang in order to determine paths of travel which intersect in order to avoid collision.

Regarding Claim 3, Toyoda teaches the system of claim 2, wherein the instructions further cause performance of operations comprising (Toyoda, [0012] “operation of an autonomous vehicle with respect to a multi-stop intersection”, [0046] “The multi-stop intersection behavior module…can include instructions (e.g., program logic) executable by the processor”):, instructing, (Toyoda, [0059] “The processor…and/or the autonomous driving module…may be operable to control the navigation and/or maneuvering of the vehicle…by controlling one or more of the vehicle systems…and/or components”), the first vehicle to proceed into the intersection before the second vehicle exits the intersection (Toyoda, [0080] “If the first other vehicle…[does] not proceed through the intersection or otherwise move forward within the predetermined period of time, then the vehicle…can proceed through the intersection…in the intended manner (e.g., continuing straight on the first road… turning onto the second road…”).  
Toyoda does not teach in accordance with a determination that the trajectory of the second vehicle does not overlap the planned travel path an expected trajectory of the first vehicle.  However, Morris teaches this limitation (Morris, [0063] “the networked computing system…determines that a first future path of the autonomous vehicle 1…and a second future path of the autonomous vehicle N…fail to intersect” Examiner interprets “autonomous vehicle 1” as first vehicle and “autonomous vehicle N” as second vehicle).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include in accordance with a determination that the trajectory of the second vehicle does not intersect an expected trajectory of the first vehicle as taught by Morris in order to determine “the turn order may indicate that the autonomous vehicle 1…and the autonomous vehicle N…may traverse the intersection concurrently” (Morris, [0063]).

Regarding Claim 6, Toyoda teaches the system of claim 2, wherein the instructions further cause performance of operations comprising (Toyoda, [0012] “operation of an autonomous vehicle with respect to a multi-stop intersection”, [0046] “The multi-stop intersection behavior module…can include instructions (e.g., program logic) executable by the processor”): after proceeding into the intersection (Toyoda, [0080] “If the first other vehicle…[does] not proceed through the intersection or otherwise move forward within the predetermined period of time, then the vehicle…can proceed through the intersection…in the intended manner (e.g., continuing straight on the first road… turning onto the second road…”).

Toyoda does not teach in accordance with a determination that the trajectory of the second vehicle overlaps the planned travel path of the first vehicle, instructing, the first vehicle to stop before the second vehicle exits the intersection.  However, Jang teaches these limitations. 

Jang teaches in accordance with a determination that the trajectory of the second vehicle overlaps the planned travel path of the first vehicle (Jang, Fig 20B shows the second vehicle-V3 overlapping with the travel path of the first vehicle – V1), instructing, the first vehicle to stop before the second vehicle exits the intersection (Jang, [0097] “when the host vehicle V1 is approaching the intersection and the oncoming vehicle V3 is traveling at a position close to the intersection (when the reaching time s1 is short), the host vehicle V1 temporarily stops and turns right after the oncoming vehicle V3 passes the intersection”).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include in accordance with a determination that the trajectory of the second vehicle overlaps the planned travel path of the first vehicle, instructing, the first vehicle to stop before the second vehicle exits the intersection as taught by Jang in order to avoid collision.

Regarding Claim 10, Toyoda teaches a method, comprising: while a first vehicle is operating in an autonomous mode at a multi-way stop intersection (Toyoda, [0007] “operating an autonomous vehicle relative to a multi-stop intersection”, [0012] “multi-stop intersections include all way stops, two-way stops, three-way stops, and/or four-way stops”, Examiner interprets “autonomous vehicle” as first vehicle):  obtaining a planned travel path for the first vehicle through the multi-way stop intersection (Toyoda, [0054] “The navigation system…can include one or more mapping applications to determine a travel route for the vehicle”; [0073] “The current travel path of the vehicle…can include passing through the intersection”);  detecting, (Toyoda, [0025] “The sensor system…and/or the one or more sensors can be operatively connected to the processor”), movement of a second vehicle at the intersection (Toyoda, [0076] the vehicle…can detect the environment…such as by using one or more sensors of the sensor system…The vehicle…can detect the presence of other objects in the environment…that are approaching the intersection from a different direction that the vehicle…the vehicle…can detect the first other…and…associated movement”, Examiner interprets “first other vehicle” as second vehicle), 

Toyoda does not teach a first vehicle has a highest precedence at the multi-way stop intersection. However, Morris teaches this limitation (Morris, [0008] “The first bid is indicative of a first importance that the autonomous vehicle traverses the intersection”).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include a first vehicle has a highest precedence at the multi-way stop intersection as taught by Morris in order to determine a “turn order of multiple autonomous vehicles and/or querying surrounding autonomous vehicles for cached objects and/or fields of view as part of motion planning” to avoid the vehicles overlapping and collision (Morris, [0026]).

Toyoda does not teach the second vehicle having an expected travel path through the intersection that overlaps the planned travel path of the first vehicle through the intersection, determining that the second vehicle has initiated travel along the expected travel path; and while the second vehicle is in the intersection, instructing, the first vehicle to proceed into the intersection before the second vehicle exits the intersection.  However, Jang teaches these limitations.

Jang teaches the second vehicle having an expected travel path through the intersection that overlaps the planned travel path of the first vehicle through the intersection (Jang, Fig 20B shows the second vehicle-V3 overlapping with the travel path of the first vehicle – V1) , determining that the second vehicle has initiated travel along the expected travel path (Jang, [0098] “the oncoming vehicle V3 is traveling at a position relatively far away from the intersection“); and while the second vehicle is in the intersection ([0096] “the time required for an oncoming vehicle V3 to reach the intersection is referred to as reaching time s1”), instructing, the first vehicle to proceed into the intersection before the second vehicle exits the intersection (Jang , [0096] “when the host vehicle V1 is to turn right at an intersection, the automatic driving characteristic setting unit…determines whether to cause the host vehicle V1…to turn right without stopping…calculates the difference between the reaching time s1 and the reaching time s2 (s1-s2; this is referred to as gap time Δs) and, when the gap time Δs is longer than a preset threshold time (for example, six seconds), the host vehicle V1 turns right at the intersection without stopping).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to the second vehicle having an expected travel path through the intersection that overlaps the planned travel path of the first vehicle through the intersection, determining that the second vehicle has initiated travel along the expected travel path; and while the second vehicle is in the intersection, instructing, the first vehicle to proceed into the intersection before the second vehicle exits the intersection as taught by Jang in order to determine paths of travel which intersect in order to avoid collision.
Regarding Claim 11, Toyoda teaches the method of claim 10.  Toyoda does not teach wherein determining that the second vehicle has initiated travel along the -4-Application No.: 17/061446Filing Date:October 1, 2020expected travel path includes determining a trajectory of the second vehicle.  However, Jang teaches this limitation (Jang, [0098] “the oncoming vehicle V3 is traveling at a position relatively far away from the intersection“; Fig 20B shows travel path of second vehicle-V3).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include determining that the second vehicle has initiated travel along the -4-Application No.: 17/061446Filing Date:October 1, 2020expected travel path includes determining a trajectory of the second vehicle as taught by Jang in order to determine paths of travel which intersect in order to avoid collision.
Regarding Claim 12, Toyoda teaches the method of claim 11, further comprising: instructing, (Toyoda, [0059] “The processor…and/or the autonomous driving module…may be operable to control the navigation and/or maneuvering of the vehicle…by controlling one or more of the vehicle systems…and/or components”), the first vehicle to proceed into the intersection before the second vehicle exits the intersection (Toyoda, [0080] “If the first other vehicle…[does] not proceed through the intersection or otherwise move forward within the predetermined period of time, then the vehicle…can proceed through the intersection…in the intended manner (e.g., continuing straight on the first road… turning onto the second road…”).  

Toyoda does not teach in accordance with a determination that the trajectory of the second vehicle does not overlap  the planned travel path  of the first vehicle.  However, Morris teaches this limitation (Morris, [0063] “the networked computing system…determines that a first future path of the autonomous vehicle 1…and a second future path of the autonomous vehicle N…fail to intersect” Examiner interprets “autonomous vehicle 1” as first vehicle and “autonomous vehicle N” as second vehicle).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include in accordance with a determination that the trajectory of the second vehicle does not intersect an expected trajectory of the first vehicle as taught by Morris in order to determine “the turn order may indicate that the autonomous vehicle 1…and the autonomous vehicle N…may traverse the intersection concurrently” (Morris, [0063]).

Regarding Claim 15, Toyoda teaches the method of claim 11, further comprising: after proceeding into the intersection (Toyoda, [0080] “If the first other vehicle…[does] not proceed through the intersection or otherwise move forward within the predetermined period of time, then the vehicle…can proceed through the intersection…in the intended manner (e.g., continuing straight on the first road… turning onto the second road…”).

Toyoda does not teach in accordance with a determination that the trajectory of the second vehicle overlaps  an expected trajectory of the first vehicle, instructing, the first vehicle to stop before the second vehicle exits the intersection.  However, Jang teaches these limitations. 

Jang teaches in accordance with a determination that the trajectory of the second vehicle overlaps an expected trajectory of the first vehicle (Jang, Fig 20B shows the second vehicle-V3 overlapping with the travel path of the first vehicle – V1), instructing, the first vehicle to stop before the second vehicle exits the intersection (Jang, [0097] “when the host vehicle V1 is approaching the intersection and the oncoming vehicle V3 is traveling at a position close to the intersection (when the reaching time s1 is short), the host vehicle V1 temporarily stops and turns right after the oncoming vehicle V3 passes the intersection”).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include in accordance with a determination that the trajectory of the second vehicle overlaps an expected trajectory of the first vehicle, instructing, the first vehicle to stop before the second vehicle exits the intersection as taught by Jang in order to avoid collision.

Regarding Claim 19, Toyoda teaches one or more non-transitory storage media storing instructions (Toyoda, [0091] “The computer-readable medium may be a computer-readable signal medium or a computer-readable storage medium. The phrase “computer-readable storage medium” means a non-transitory storage medium”) which, when executed by one or more computing devices (Toyoda, [0019] “The vehicle…can include one or more processors…“Processor” means any component or group of components that are configured to execute any of the processes described herein or any form of instructions”), cause performance of operations comprising (Toyoda, [0012] “operation of an autonomous vehicle with respect to a multi-stop intersection”): 39 115564202Attorney Docket No. 15801458008102/P100803US2while a first vehicle is operating in an autonomous mode at a multi-way stop intersection (Toyoda, [0007] “operating an autonomous vehicle relative to a multi-stop intersection”, [0012] “multi-stop intersections include all way stops, two-way stops, three-way stops, and/or four-way stops”, Examiner interprets “autonomous vehicle” as first vehicle), obtaining a planned travel path for the first vehicle through the multi-way stop intersection (Toyoda, [0054] “The navigation system…can include one or more mapping applications to determine a travel route for the vehicle”; [0073] “The current travel path of the vehicle…can include passing through the intersection”: detecting, (Toyoda, [0025] “The sensor system…and/or the one or more sensors can be operatively connected to the processor”), movement of a second vehicle at the intersection (Toyoda, [0076] the vehicle…can detect the environment…such as by using one or more sensors of the sensor system…The vehicle…can detect the presence of other objects in the environment…that are approaching the intersection from a different direction that the vehicle…the vehicle…can detect the first other…and…associated movement”, Examiner interprets “first other vehicle” as second vehicle). 

Toyoda does not teach a first vehicle has a highest precedence at the multi-way stop intersection. However, Morris teaches this limitation (Morris, [0008] “The first bid is indicative of a first importance that the autonomous vehicle traverses the intersection”).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include a first vehicle has a highest precedence at the multi-way stop intersection as taught by Morris in order to determine a “turn order of multiple autonomous vehicles and/or querying surrounding autonomous vehicles for cached objects and/or fields of view as part of motion planning” to avoid the vehicles overlapping and collision (Morris, [0026]).

Toyada does not teach the second vehicle having an expected travel path through the intersection that overlaps the  planned travel path of the first vehicle through the intersection; determining that the second vehicle has initiated travel along the expected travel path; and while the second vehicle is in the intersection, instructing, the first vehicle to proceed into the intersection before the second vehicle exits the intersection.  However, Jang teaches these limitations.

Jang teaches the second vehicle having an expected travel path through the intersection that overlaps the planned travel path of the first vehicle through the intersection (Jang, Fig 20B shows the second vehicle-V3 overlapping with the travel path of the first vehicle – V1) , determining that the second vehicle has initiated travel along the expected travel path (Jang, [0098] “the oncoming vehicle V3 is traveling at a position relatively far away from the intersection“); and while the second vehicle is in the intersection ([0096] “the time required for an oncoming vehicle V3 to reach the intersection is referred to as reaching time s1”), instructing, the first vehicle to proceed into the intersection before the second vehicle exits the intersection (Jang , [0096] “when the host vehicle V1 is to turn right at an intersection, the automatic driving characteristic setting unit…determines whether to cause the host vehicle V1…to turn right without stopping…calculates the difference between the reaching time s1 and the reaching time s2 (s1-s2; this is referred to as gap time Δs) and, when the gap time Δs is longer than a preset threshold time (for example, six seconds), the host vehicle V1 turns right at the intersection without stopping).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to the second vehicle having an expected travel path through the intersection that overlaps the planned travel path of the first vehicle through the intersection, determining that the second vehicle has initiated travel along the expected travel path; and while the second vehicle is in the intersection, instructing, the first vehicle to proceed into the intersection before the second vehicle exits the intersection as taught by Jang in order to determine paths of travel which intersect in order to avoid collision.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 20170057514 A1) in view of Morris et al. (US 20200193812 A1) in further view of Jang et al. (US 20190171211 A1) and Emura et al. (US 20190375430 A1).
Regarding Claim 4, Toyoda teaches the system of claim 2, wherein detecting the movement of the second vehicle includes detecting a velocity of the second vehicle (Toyoda, [0076] “the vehicle…can detect the first other vehicle…and…associated movement”, [0082] “the vehicle…can detect the first other vehicle…and…associated speeds”), and wherein the instructions further cause performance of operations comprising (Toyoda, [0012] “operation of an autonomous vehicle with respect to a multi-stop intersection”, [0046] “The multi-stop intersection behavior module…can include instructions (e.g., program logic) executable by the processor”): instructing, (Toyoda, [0059] “The processor…and/or the autonomous driving module…may be operable to control the navigation and/or maneuvering of the vehicle…by controlling one or more of the vehicle systems…and/or components”), the first vehicle to proceed into the intersection (Toyoda, [0080] “the vehicle…can proceed through the intersection…in the intended manner (e.g., continuing straight on the first road…turning onto the second road…”); and 36 115564202Attorney Docket No. 15801458008102/P100803US2forgoing instructing the first vehicle to proceed into the intersection (Toyoda, [0086] “the vehicle…can signal to the first…other vehicle…that it intends to allow them to proceed through the intersection…first”).  

Toyoda does not teach in accordance with a determination that the velocity of the second vehicle is below a threshold velocity, in accordance with a determination that the velocity of the second vehicle is at or above the threshold velocity.  However, Emura teaches these limitations.

Emura teaches in accordance with a determination that the velocity of the second vehicle is below a threshold velocity (Emura, [0062] “the speed of first peripheral vehicle…is less than or equal to the second threshold”, Examiner interprets “peripheral vehicle” as second vehicle), in accordance with a determination that the velocity of the second vehicle is at or above the threshold velocity (Emura, [0062] “the speed of first peripheral vehicle…is higher than the second threshold”, Examiner interprets “peripheral vehicle” as second vehicle).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include a determination that the velocity of the second vehicle is below a threshold velocity and a determination that the velocity of the second vehicle is at or above the threshold velocity as taught by Emura to determine the right of way at the intersection when the velocity of the second vehicle is below a threshold velocity the “peripheral vehicle…gives the way to vehicle…while stopping or traveling at a speed less than or equal to the second threshold” and when the velocity of the second vehicle is at or above the threshold velocity the “peripheral vehicle…travels while not giving the way to vehicle” (Emura [0062]).

Regarding Claim 13, Toyoda teaches the method of claim 11, wherein detecting the movement of the second vehicle includes detecting a velocity of the second vehicle (Toyoda, [0076] “the vehicle…can detect the first other vehicle…and…associated movement”, [0082] “the vehicle…can detect the first other vehicle…and…associated speeds”), the method further comprising: instructing, (Toyoda, [0059] “The processor…and/or the autonomous driving module…may be operable to control the navigation and/or maneuvering of the vehicle…by controlling one or more of the vehicle systems…and/or components”), the first vehicle to proceed into the intersection (Toyoda, [0080] “the vehicle…can proceed through the intersection…in the intended manner (e.g., continuing straight on the first road…turning onto the second road…”); and forgoing instructing the first vehicle to proceed into the intersection (Toyoda, [0086] “the vehicle…can signal to the first…other vehicle…that it intends to allow them to proceed through the intersection…first”).  

Toyoda does not teach in accordance with a determination that the velocity of the second vehicle is below a threshold velocity, in accordance with a determination that the velocity of the second vehicle is at or above the threshold velocity.  However, Emura teaches these limitations.

Emura teaches in accordance with a determination that the velocity of the second vehicle is below a threshold velocity (Emura, [0062] “the speed of first peripheral vehicle…is less than or equal to the second threshold”, Examiner interprets “peripheral vehicle” as second vehicle), in accordance with a determination that the velocity of the second vehicle is at or above the threshold velocity (Emura, [0062] “the speed of first peripheral vehicle…is higher than the second threshold”, Examiner interprets “peripheral vehicle” as second vehicle).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include a determination that the velocity of the second vehicle is below a threshold velocity and a determination that the velocity of the second vehicle is at or above the threshold velocity as taught by Emura to determine the right of way at the intersection when the velocity of the second vehicle is below a threshold velocity the “peripheral vehicle…gives the way to vehicle…while stopping or traveling at a speed less than or equal to the second threshold” and when the velocity of the second vehicle is at or above the threshold velocity the “peripheral vehicle…travels while not giving the way to vehicle” (Emura [0062]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 20170057514 A1) in view of Morris et al. (US 20200193812 A1) in further view of Jang et al. (US 20190171211 A1) and JI et al. (US 20180251129 A1).
Regarding Claim 5, Toyoda teaches the system of claim 2, wherein the instructions further cause performance of operations comprising (Toyoda, [0012] “operation of an autonomous vehicle with respect to a multi-stop intersection”, [0046] “The multi-stop intersection behavior module…can include instructions (e.g., program logic) executable by the processor”): instructing, (Toyoda, [0059] “The processor…and/or the autonomous driving module…may be operable to control the navigation and/or maneuvering of the vehicle…by controlling one or more of the vehicle systems…and/or components”), the first vehicle to proceed into the intersection (Toyoda, [0080] “If the first other vehicle…[does] not proceed through the intersection or otherwise move forward within the predetermined period of time, then the vehicle…can proceed through the intersection…in the intended manner (e.g., continuing straight on the first road… turning onto the second road…”); forgoing instructing the first vehicle to proceed into the intersection (Toyoda, [0086] “the vehicle…can signal to the first…other vehicle…that it intends to allow them to proceed through the intersection…first”).  
  
Toyoda does not teach wherein detecting the movement of the second vehicle includes detecting an acceleration of the second vehicle, in accordance with a determination that the acceleration of the second vehicle is below a threshold acceleration, in accordance with a determination that the acceleration of the second vehicle is at or above the threshold acceleration.  However, JI teaches these limitations.

JI teaches wherein detecting the movement of the second vehicle includes detecting an acceleration of the second vehicle (JI, [0123] “The controller…may determine the acceleration of the vehicle 1”, Examiner interprets “vehicle 1” as second vehicle), in accordance with a determination that the acceleration of the second vehicle is below a threshold acceleration (JI, [0188]  determine whether the determined acceleration of the vehicle 1 is less than a predetermined value”, Examiner interprets “vehicle 1” as second vehicle) , in accordance with a determination that the acceleration of the second vehicle is at or above the threshold acceleration (JI, [0195] “determine whether the acceleration of the determined vehicle 1 exceeds a predetermined value”, Examiner interprets “vehicle 1” as second vehicle).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include detecting the movement of the second vehicle includes detecting an acceleration of the second vehicle, in accordance with a determination that the acceleration of the second vehicle is below a threshold acceleration and  in accordance with a determination that the acceleration of the second vehicle is at or above the threshold acceleration as taught by JI to determine “the risk that the vehicle 1 will collide with the…vehicle” (JI, [0196]).

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 20170057514 A1) in view of Morris et al. (US 20200193812 A1) in further view of Jang et al. (US 20190171211 A1) and Censi et al. (US 20210053569 A1).
Regarding Claim 7, Toyoda teaches the system of claim 1.  Toyoda does not teach wherein instructing the first vehicle to proceed into the intersection includes instructing the first vehicle to accelerate with a predefined acceleration curve through the intersection.  However, Censi teaches this limitation (Censi, [0146] “the computer system accelerates the vehicle if it determines that the other vehicle is predicted to wait until the autonomous vehicle passes the intersection” Applicant’s Specification as filed discloses a predefined acceleration curve as “a predefined acceleration curve (e.g., a normal acceleration curve used with standard "go" command”).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include instructing the first vehicle to accelerate with a predefined acceleration curve through the intersection as taught by Censi so that “the computer system may drive the vehicle according to the determination…to avoid a collision (Censi, [0146]).

Regarding Claim 8, Toyoda teaches the system of claim 1.  Toyoda does not teach wherein instructing the first vehicle to proceed into the intersection includes instructing the first vehicle to proceed with a predefined speed for indicating intent to proceed through intersection.  However, Censi teaches this limitation (Censi, [0200] “the autonomous vehicle driving model…includes…a speed threshold for…the…traffic intersection”).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include instructing the first vehicle to proceed with a predefined speed for indicating intent to proceed through intersection as taught by Censi so that “the computer system may drive the vehicle according to the determination…to avoid a collision (Censi, [0146]).

Regarding Claim 9, Toyoda teaches the system of claim 8, wherein the instructions further cause performance of operations comprising (Toyoda, [0012] “operation of an autonomous vehicle with respect to a multi-stop intersection”, [0046] “The multi-stop intersection behavior module…can include instructions (e.g., program logic) executable by the processor”): 37 115564202Attorney Docket No. 15801458008102/P100803US2 instructing, (Toyoda, [0059] “The processor…and/or the autonomous driving module…may be operable to control the navigation and/or maneuvering of the vehicle…by controlling one or more of the vehicle systems…and/or components”), 

Toyoda does not teach after instructing the first vehicle to proceed with the predefined speed for indicating intent and the first vehicle to accelerate with a predefined acceleration curve.  However, Censi teaches these limitations.

Censi teaches after instructing the first vehicle to proceed with the predefined speed for indicating intent (Censi, [0200] “the autonomous vehicle driving model…includes…a speed threshold for…the…traffic intersection”) and the first vehicle to accelerate with a predefined acceleration curve (Censi, [0146] “the computer system accelerates the vehicle if it determines that the other vehicle is predicted to wait until the autonomous vehicle passes the intersection” Applicant’s Specification as filed discloses a predefined acceleration curve as “a predefined acceleration curve (e.g., a normal acceleration curve used with standard "go" command”).
 
It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include after instructing the first vehicle to proceed with the predefined speed for indicating intent and the first vehicle to accelerate with a predefined acceleration curve as taught by Censi so that “the computer system may drive the vehicle according to the determination…to avoid a collision (Censi, [0146]).

Regarding Claim 16, Toyoda teaches method of claim 10.  Toyoda does not teach wherein instructing the first vehicle to proceed into the intersection includes instructing the first vehicle to accelerate with a predefined acceleration curve through the intersection.  However, Censi teaches this limitation (Censi, [0146] “the computer system accelerates the vehicle if it determines that the other vehicle is predicted to wait until the autonomous vehicle passes the intersection” Applicant’s Specification as filed discloses a predefined acceleration curve as “a predefined acceleration curve (e.g., a normal acceleration curve used with standard "go" command”).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include instructing the first vehicle to accelerate with a predefined acceleration curve through the intersection as taught by Censi so that “the computer system may drive the vehicle according to the determination…to avoid a collision (Censi, [0146]).

Regarding Claim 17, Toyoda teaches the method of claim 10.  Toyoda does not teach wherein instructing the first vehicle to proceed into the intersection includes instructing the first vehicle to proceed with a predefined speed for indicating intent to proceed through intersection.  However, Censi teaches this limitation (Censi, [0200] “the autonomous vehicle driving model…includes…a speed threshold for…the…traffic intersection”).

It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include instructing the first vehicle to proceed with a predefined speed for indicating intent to proceed through intersection as taught by Censi so that “the computer system may drive the vehicle according to the determination…to avoid a collision (Censi, [0146]).

Regarding Claim 18, Toyoda teaches method of claim 17, further comprising: (Toyoda, [0059] “The processor…and/or the autonomous driving module…may be operable to control the navigation and/or maneuvering of the vehicle…by controlling one or more of the vehicle systems…and/or components”). 

Toyoda does not teach after instructing the first vehicle to proceed with the predefined speed for indicating intent and the first vehicle to accelerate with a predefined acceleration curve.  However, Censi teaches these limitations.

Censi teaches after instructing the first vehicle to proceed with the predefined speed for indicating intent (Censi, [0200] “the autonomous vehicle driving model…includes…a speed threshold for…the…traffic intersection”) and the first vehicle to accelerate with a predefined acceleration curve (Censi, [0146] “the computer system accelerates the vehicle if it determines that the other vehicle is predicted to wait until the autonomous vehicle passes the intersection” Applicant’s Specification as filed discloses a predefined acceleration curve as “a predefined acceleration curve (e.g., a normal acceleration curve used with standard "go" command”).
 
It would have been obvious to of ordinary skill in the art before the effective date of the claimed invention to have modified Toyoda to include after instructing the first vehicle to proceed with the predefined speed for indicating intent and the first vehicle to accelerate with a predefined acceleration curve as taught by Censi so that “the computer system may drive the vehicle according to the determination…to avoid a collision (Censi, [0146]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Russell et al. (US 20210139048 A1) discloses first vehicle is operating in an autonomous mode at a multi-way stop intersection and determining highest priority at a multi-way stop intersection (Russell, 0060] “determine that the intersection…is a four-way stop”, [0037] “determine whether the vehicle has the right of way to complete a particular maneuver”).
Ghafouri et al. (US 20210163008 A1) discloses first vehicle is operating in an autonomous mode at a multi-way stop intersection and a speed less than a threshold speed (Ghafouri, [0101] “an intersection having stop indicators in at least two directions, determine when each of the vehicles crossed a corresponding threshold position based on the data”, [0054] “vehicle…was travelling below a threshold speed”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662   

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662